AMENDED SHARE REPURCHASE PROGRAM

        THIS AGREEMENT is entered into as of August 31, 2004 between THE
TALBOTS, INC., a Delaware corporation (“Talbots”) and AEON (U.S.A.), INC., a
Delaware corporation (“AEON USA”).

        WHEREAS, Talbots originally initiated its share repurchase program in
February 1995 and subsequently extended such program from time to time up to the
date hereof; and

        WHEREAS, as part of the share repurchase program, for each month in
which Talbots repurchased shares from the public shareholders, Talbots then
repurchased such numbers of shares of Common Stock from AEON USA sufficient to
maintain substantially the same percentage ownership in Talbots between AEON USA
and the public shareholders, with the only exception being the $50 million share
repurchase program established by the Company in October 2001 in which AEON USA
did not participate; and

        WHEREAS, Talbots has completed the most recent share repurchase program
and the Board of Directors of Talbots believes that it is in the best interests
of Talbots and its shareholders to extend the share repurchase program; and

        WHEREAS, the Board of Directors of Talbots has now authorized the
expenditure of up to an additional $50 million for the repurchase of shares of
Common Stock under the amended share repurchase program, such repurchases to be
made from time to time over a two year period (the “Program”); and

        WHEREAS, it is agreed that the price to AEON USA for shares repurchased
from AEON USA under the Program will continue to be the weighted average price
paid to the public shareholders for the month;

--------------------------------------------------------------------------------

        NOW, THEREFORE, it is agreed by Talbots and AEON USA as follows:

        1.        Purchase Dates. On a business day (“monthly purchase date”)
occurring in the last five (5) calendar days of each calendar month in which
Talbots has purchased shares of its Common Stock from the public in open market
purchases, privately negotiated transactions or otherwise, Talbots will purchase
from AEON USA, and AEON USA will transfer and sell to Talbots, a pro rata number
of shares of Talbots Common Stock.

        2.        Purchase Price. The purchase price to be paid by Talbots to
AEON USA for the shares purchased from AEON USA under the Program will be equal
to the weighted average price (excluding commissions, mark-ups, fees and other
costs) paid by Talbots for the shares of Talbots Common Stock purchased from the
public shareholders for such calendar month under the Program (the “Weighted
Average Price”).

        3.        Purchase Notice. At least one (1) business day before each
monthly purchase date, Talbots will provide written notice to AEON USA by
telecopy or otherwise of (a) the total number of shares of Talbots Common Stock
purchased by Talbots from the public shareholders for the particular calendar
month under the Program and the respective purchase prices of such shares
purchased from the public shareholders, (b) the total number of shares of
Talbots Common Stock to be purchased from AEON USA on the monthly purchase date
pursuant to paragraph 1 above, (c) the purchase price to be paid by Talbots to
AEON USA determined under paragraph 2 above, and (d) the aggregate purchase
price to be paid by Talbots to AEON USA for all shares to be purchased from AEON
USA for such month.

        4.        Payment. On each monthly purchase date Talbots will make
payment to AEON USA for the shares being purchased from AEON USA for such month.
Payment of the purchase price will be by wire transfer or other mutually agreed
payment method.



--------------------------------------------------------------------------------

        5.        Transfer of AEON USA Shares. On or promptly following each
monthly purchase date, AEON USA will deliver stock certificates to the stock
transfer agent of Talbots with instructions to transfer the total number of
Talbots shares of Common Stock purchased by Talbots from AEON USA for such
month. AEON USA will also deliver to the stock transfer agent such stock powers
and other instruments as may be necessary to give effect to such purchase.

        6.        General. This Agreement is binding upon and is for the benefit
of Talbots and AEON USA and their respective successors and assigns, and no
other person or entity shall have any rights or benefits under this Agreement
either as a third party beneficiary or otherwise. This Agreement may be amended
by an agreement signed by Talbots and AEON USA.

        IN WITNESS WHEREOF, the parties have each signed and delivered this
Agreement as of the date set forth on the first page of this Agreement.


THE TALBOTS, INC.


By:  EDWARD L. LARSEN
——————————————
Name:    Edward L. Larsen
Title:      Senior Vice President, Finance,
                  Chief Financial Officer and Treasurer


AEON (U.S.A.), INC.


By:  ISAO TSURUTA
——————————————
Name:    Isao Tsuruta
Title:     Executive Vice President


3